Title: From George Washington to Maria Josepha Elirio de la Puente Miralles, 13 October 1780
From: Washington, George
To: Miralles, Maria Josepha Elirio de la Puente


                  
                     Madam
                     Head Quarters Prackaness Oct. 13.
                     1780.
                  
                  Don Francisco having been so good as to inform me of an
                     opportunity to the HavannahI cannot forego the honour of making my
                     acknowlegements to you for your obliging Letter of the 6th of July last. All
                     the attentions I had in my power to pay to your deceased Husband were dictated,
                     by the friendship with which his many amiable qualities had inspired me.
                  Your affliction Madam and that of his family are additional
                     motives for the regret I feel for his loss. Esteemed by all those who had the
                     pleasure of his acquaintance he would not but be dear to his more intimate and
                     tender connections—My heart will always pay a tribute to his memory, and take a
                     warm part in the distresses, which his loss must occasion to his family. With
                     the most sincere respect, I have the honor to be, Madam Yr most Obed. & hum.
                     servant
                  
                      G. Washington.
                  
               